Case 2:18-cr-20254-GAD-APP ECF No. 21 filed 04/17/20     PageID.312   Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                Plaintiff,
                                                  Case No. 18-cr-20254
                   v.
                                               U.S. DISTRICT COURT JUDGE
                                                  GERSHWIN A. DRAIN
            JOSHUA COLES,

             Defendant.
   ______________                   /

         ORDER DENYING DEFENDANT’S MOTION FOR HOME
         DETENTION/EARLY RELEASE DUE TO COVID-19 [#12]

                                I. INTRODUCTION

      On August 14, 2018, Defendant Joshua Coles pled guilty to one count of

distribution of a controlled substance and aiding and abetting in violation of 21

U.S.C. § 841(a)(1) and 18 U.S.C. § 2. ECF No. 7. The Defendant’s Rule 11 Plea

Agreement specifies that Coles provided heroin to a confidential informant and

participated in various controlled buys arranged by another individual. Id. at

PageID.22. On December 20, 2018, Coles was sentenced to 24 months

imprisonment, followed by a supervised release term of 36 months. ECF No. 10.

      Presently before the Court is the Defendant’s Motion for Home

Detention/Early Release Due to COVID-19, filed on April 6, 2020. ECF No. 12.

The Court will construe Defendant’s requested relief as a Motion for Compassionate


                                        1
Case 2:18-cr-20254-GAD-APP ECF No. 21 filed 04/17/20        PageID.313    Page 2 of 14




Release under 18 U.S.C. § 3582. The Government filed a Response on April 10,

2020. ECF No. 16. On April 11, 2020, this Court ordered the Government to

produce Coles’ medical records and stated that “defense counsel may submit any

supplemental documents related to the Defendant’s respiratory conditions and/or

diagnoses that would aid in the Court’s resolution of this matter.” ECF No. 17,

PageID.105. The Government provided the Defendant’s medical records on April

13, 2020. ECF No. 19. Coles submitted supplemental briefing on the same date.

ECF No. 20.

         For the reasons that follow, the Court will DENY the Defendant’s Motion

[#12].


                                   II. BACKGROUND

 A. Coles’ Procedural History

         Joshua Coles is twenty-eight years old. Pursuant to a Rule 11 plea agreement,

Coles pled guilty to one count of Distribution of Heroin and Aiding and Abetting in

violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. ECF No. 7. Specifically,

Coles sold various quantities of heroin to a confidential informant in multiple

controlled buys. Id. In his Rule 11 agreement, Coles acknowledged responsibility

for 74.8 grams of heroin. Id. The Defendant also has two prior charges from 2014

for possession of drugs. Id. at PageID.33.



                                           2
Case 2:18-cr-20254-GAD-APP ECF No. 21 filed 04/17/20       PageID.314      Page 3 of 14




        Coles is currently serving a 24-month sentence at Elkton Federal Correctional

Institution in Ohio. ECF No. 19, PageID.108. While his release date is set for

December 10, 2020, Coles asserts that he will be eligible for release to home

confinement in June 2020. ECF No. 20, PageID.187.

 B. COVID-19

        COVID-19 is an abbreviation for the novel coronavirus disease of 2019, a

respiratory illness that spreads easily and sustainably in the community through

respiratory droplets produced when an infected person coughs or sneezes. See

Centers for Disease Control and Prevention Coronavirus Disease 2019 Frequently

Asked     Questions,    https://www.cdc.gov/coronavirus/2019-ncov/faq.html#How-

COVID-19-Spreads (last visited April 15, 2020). The novel coronavirus of 2019 is

a serious disease, ranging from no symptoms or mild ones for people at low risk, to

respiratory failure and death in older patients and patients with chronic underlying

conditions. Id. While it is thought that people are most contagious when symptoms

are present, the virus has also been detected in asymptomatic persons. Id. The

incubation period is believed to be up to fourteen days in duration. Id.

        There is no vaccine to prevent COVID-19, nor is there antiviral medication

that can treat it. Id. According to the CDC, “[t]he best way to prevent illness is to

avoid being exposed to the virus.” Id. The CDC recommends, among other things,

that people clean their hands often or use hand sanitizer when soap is unavailable,


                                          3
Case 2:18-cr-20254-GAD-APP ECF No. 21 filed 04/17/20         PageID.315    Page 4 of 14




avoid close contact with other people (at least six feet in distance), and clean and

disinfect frequently touched surfaces daily, such as tables, doorknobs, light switches,

and countertops. Id. The CDC also recommends that if an individual becomes sick,

he or she should isolate from others by staying in a specific sick room and using a

separate bathroom if possible. Id.

      The CDC has indicated that certain classes of individuals are at higher risk for

developing severe illness if exposed to the novel coronavirus of 2019. Id. Older

adults – 65 or older – and people suffering from underlying medical conditions such

as moderate to severe asthma, chronic lung disease, serious heart disease, severe

obesity,   diabetes,   liver   disease,   kidney   disease   or   people    who    are

immunocompromised such as those who are undergoing cancer treatment, smokers,

bone marrow or organ transplant recipients or donors, people with immune

deficiencies, poorly controlled HIV or AIDS sufferers and those who have prolonged

use of corticosteroids and other immune weakening medications are at higher risk

of developing serious illness if they are exposed to COVID-19. Id.        While it has

been accepted that older adults are the most vulnerable, a March 18, 2020 CDC

report noted that 38% of the 508 hospitalized patients were younger – between 20

and 54 years of age. See Severe Outcomes Among Patients with Coronavirus

Disease 2019 (COVID-19) United States, February 12 – March 16, 2020 (Mar. 18,

2020), https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm (last visited


                                           4
Case 2:18-cr-20254-GAD-APP ECF No. 21 filed 04/17/20       PageID.316    Page 5 of 14




Apr. 15, 2020). An April 8, 2020 CDC report on hospitalization rates among

COVID-19 patients notes that out of the 1,482 hospital patients studied, 74.5% were

aged 50 years or older and 54.4% were male. See Centers for Disease Control,

Morbidity and Mortality Weekly Report (April 8, 2020), Hospitalization Rates and

Characteristics of Patients Hospitalized with Laboratory-Confirmed Coronavirus

Disease    2019     –    COVID-NET,       14     States,   March     1–30,     2020,

https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6915e3-H.pdf. Additionally,

the CDC reports that “[a]pproximately 90% of hospitalized patients identified . . .

had one or more underlying conditions, the most common being obesity,

hypertension, chronic lung disease, diabetes mellitus, and cardiovascular disease.”

Id.

      The swift and stunning spread of the novel coronavirus of 2019 has changed

the world in record speed. At the time of writing, the majority of states have issued

stay at home orders, including Governor Gretchen Whitmer of Michigan, who issued

a state of emergency when the State’s first two cases of coronavirus were reported

on March 10, 2020. On March 24, 2020, Governor Whitmer issued a stay at home

order requiring all but essential workers to report to work.       All primary and

secondary schools, as well as colleges and universities, have shuttered indefinitely.

Dining at restaurants is prohibited and retailers, small businesses included, have

closed doors unless they sell merchandise deemed essential.


                                          5
Case 2:18-cr-20254-GAD-APP ECF No. 21 filed 04/17/20        PageID.317     Page 6 of 14




        Moreover, even with the Governor’s stay-at-home order, Michigan continues

to experience staggering numbers of confirmed COVID-19 cases and deaths. On

April 9, 2020, Governor Whitmer extended the stay-at-home order through May 1,

2020. At the time of this writing, a little more than thirty days after the initial two

COVID-19 cases were reported in Michigan, the total confirmed number of COVID-

19 cases now totals 27,001, with 1,768 lives lost. Those that have died range in age

from 20 to 107. The United States alone accounts for 614,180 confirmed COVID-

19 cases representing roughly 25% of the total cases worldwide at 1,981,239. Since

the virus was first reported on January 21, 2020 by a Washington State man, the

United States has lost 26,061 lives to COVID-19.

 C. FCI Elkton

        Coles seeks early release from his term of imprisonment, citing concerns

about the conditions at FCI Elkton specifically and its prevalence of COVID-19

infections and fatalities. See ECF No. 12. As of April 14, 2020, 36 inmates at FCI

Elkton and 26 staff tested positive for COVID-19, and four inmates have died thus

far.      See      COVID-19           Coronavirus,       Bureau       of        Prisons,

https://www.bop.gov/coronavirus/index.jsp (last visited Apr. 15, 2020). Over forty

inmates from FCI Elkton have been hospitalized, and at least thirteen were on

ventilators according to reports from earlier in April. See Elkton Prison Union Chief

Talks    Coronavirus    Affect   on    Staff,   Times   Reporter   (Apr.   9,    2020),


                                            6
Case 2:18-cr-20254-GAD-APP ECF No. 21 filed 04/17/20         PageID.318    Page 7 of 14




https://www.timesreporter.com/news/20200409/elkton-prison-union-chief-talks-

coronavirus-affect-on-staff (last visited April 15, 2020). A sister district court noted

that “[t]he situation at FCI Elkton in particular is alarming. . . Elkton is filled to

capacity and appears to have few tests.” United States v. Rodriguez, No. 2:03-CR-

00271-AB-1, 2020 WL 1627331, at *9 (E.D. Pa. Apr. 1, 2020) (explaining that the

defendant “represents that inmates at Elkton do not have adequate soap or

disinfectant, are still housed together in large groups, and share a thermometer

without sanitization, against critical public health recommendations.”).

      Coles additionally claims that “[m]akeshift tents are placed on the basketball

court for the deaths of inmates passing from the COVID-19.”              ECF No. 12,

PageID.66. On April 13, 2020, the ACLU of Ohio filed a class action lawsuit against

FCI Elkton, alleging that the facility has not implemented adequate social distancing

or hygiene measures. See Criminal Justice Press Release, ACLU (Apr. 13, 2020),

https://www.acluohio.org/archives/press-releases (last visited Apr. 15, 2020).

      In his request for early release, the Defendant asserts that he suffers from

asthma and is therefore “particularly vulnerable” to the COVID-19 virus at FCI

Elkton. ECF No. 20, PageID.187. In its Response, the Government opposes Coles’

release and states that his “claim of asthma is not substantiated by his medical

records” because his Bureau of Prisons (BOP) medical records contain “at least four

instances where Coles denied having any respiratory problems.” ECF No. 16,


                                           7
Case 2:18-cr-20254-GAD-APP ECF No. 21 filed 04/17/20       PageID.319    Page 8 of 14




PageID.77. The Government further argues that (1) the BOP is already assessing its

population to prioritize the release of those at highest risk; (2) Coles has not

exhausted his administrative remedies for compassionate release through the BOP

first; and (3) even if the exhaustion requirement were waived, Coles does not meet

the statutory qualifications for compassionate release. Id. at PageID.75-76.

      Considering the dispute over the Defendant’s asthma diagnosis, the Court

ordered the Government to produce the relevant BOP medical records. ECF No. 17.

The Court also provided the Defendant with an opportunity to file supplemental

briefing relating to Coles’ respiratory condition and any diagnoses. Id. Both parties

submitted additional documentation on April 13, 2020. ECF Nos. 19, 20.


                                   III. ANALYSIS

      A criminal defendant may move for compassionate release under 18 U.S.C. §

3582. As amended by the First Step Act of 2018, the relevant statutory language

provides that a court may grant compassionate release under the following

circumstances:

      (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
      motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant's behalf or the lapse of 30 days from the receipt of
      such a request by the warden of the defendant's facility, whichever is earlier,
      may reduce the term of imprisonment (and may impose a term of probation
      or supervised release with or without conditions that does not exceed the
      unserved portion of the original term of imprisonment), after considering the


                                          8
Case 2:18-cr-20254-GAD-APP ECF No. 21 filed 04/17/20         PageID.320    Page 9 of 14




      factors set forth in section 3553(a) to the extent that they are applicable, if it
      finds that--
      (i) extraordinary and compelling reasons warrant such a reduction.

18 U.S.C. § 3582(c). Under this statute, Coles must meet the requirements of

exhaustion and “extraordinary and compelling reasons” to be eligible for

compassionate release. Each element is discussed in turn below.


      A. Exhaustion is Futile Under the Unique Circumstances Presented By
         COVID-19 at FCI Elkton

      The compassionate release statue mandates that a defendant must first exhaust

his administrative remedies with the BOP, or wait 30 days in the event the BOP fails

to act, before petitioning to a court. 18 U.S.C. § 3582(c). Generally, exhaustion is

a mandatory prerequisite to compassionate release relief. See Ross v. Blake, 136

S.Ct. 1850, 1857 (2016). Contrary to the Government’s assertion, however, a court

may have jurisdiction to grant an inmate’s requested release, even if he has not yet

exhausted his claim with the BOP.1 See, e.g., Miller v. United States, No. CR 16-



1
  Given the nationwide surge of COVID-19 motions from pretrial detainees and
inmates seeking release, the Court notes that the exhaustion requirement has been
addressed in an incongruent and often contradictory manner. See United States v.
Alam, No. 15-20351, 2020 WL 1703881, at *2 (E.D. Mich. Apr. 8, 2020) (finding
that the court does not have the power to waive the exhaustion requirement) (string
citing cases with similar holdings). This Court, however, finds that the exhaustion
requirement will not bar an inmate from seeking compassionate release in light of
the COVID-19 pandemic if he can demonstrate that waiver is appropriate under
one of the Washington exceptions. Washington v. Barr, 925 F.3d 109, 118 (2d Cir.
2019).
                                           9
Case 2:18-cr-20254-GAD-APP ECF No. 21 filed 04/17/20       PageID.321   Page 10 of 14




 20222-1, 2020 WL 1814084 (E.D. Mich. Apr. 9, 2020); United States v. Zukerman,

 No. 16 CR. 194 (AT), 2020 WL 1659880, at *4 (S.D.N.Y. Apr. 3, 2020); United

 States v. John McCarthy, No. 3:17-CR-0230 (JCH), 2020 WL 1698732, at *4 (D.

 Conn. Apr. 8, 2020). A court may waive the exhaustion requirement if certain

 exceptions apply, including a finding that exhaustion would be futile or would

 subject the individual to undue prejudice. Miller, No. CR 16-20222-1, 2020 WL

 1814084 at *2-3 (holding that these exceptions to the exhaustion requirement were

 present and granting the petitioner’s release) (quoting Washington, 925 F.3d at 118

 (2d Cir. 2019)).

       Here, Coles has not requested compassionate release from the BOP, and has

 therefore failed to administratively exhaust his claims. He argues instead that

 exhaustion is futile given the dire circumstances at FCI Elkton and that he would be

 unduly prejudiced by a requirement to request relief through administrative channels

 first. Upon a review of the conditions at FCI Elkton and the rapid spread of COVID-

 19, the Court agrees with Coles. The Defendant could be unduly prejudiced if the

 Court required him to first exhaust his claim with the BOP, which may delay the

 adjudication of this matter by thirty days or longer. The nation has witnessed how

 quickly COVID-19 has spread in communities across the world in just a few weeks;

 in the past thirty days, for example, Ohio has seen an increase from 37 to 7,591

 COVID-19 cases. See Coronavirus: A Look at How Ohio Cases, Deaths and


                                          10
Case 2:18-cr-20254-GAD-APP ECF No. 21 filed 04/17/20         PageID.322    Page 11 of 14




 Hospitalizations Are Adding Up Over Time, The Columbus Dispatch (Mar. 23,

 2020),   https://www.dispatch.com/news/20200323/coronavirus-look-at-how-ohio-

 cases-deaths-and-hospitalizations-are-adding-up-over-time (last visited April 15,

 2020);     Coronavirus      (COVID-19),        Ohio     Department       of    Health,

 https://coronavirus.ohio.gov/wps/portal/gov/covid-19/home (last visited April 15,

 2020).

       While the BOP states that it has implemented procedures to combat the spread

 of COVID-19, it is evident that there is still a lack of protective equipment, hygienic

 products, and maintenance of social distancing guidelines at FCI Elkton. See ECF

 No. 20-12, PageID.297. Given the unique circumstances presented by COVID-19

 in prisons, and particularly at FCI Elkton, requiring Coles to exhaust his claim with

 the BOP first is futile. Accordingly, the exhaustion requirement is waived and

 Coles’ request for compassionate release may be properly considered by the Court.

       B. Coles Does Not Currently Present Extraordinary and Compelling
          Reasons that Warrant His Early Release

       For a court to grant compassionate release, the inmate must also demonstrate

 that “extraordinary and compelling reasons” exist to warrant a reduction in sentence.

 18 U.S.C. § 3582(c). The Sentencing Commission has provided guidance about

 what constitutes “extraordinary and compelling reasons” in Section 1B1.13 of the

 Sentencing Guidelines. U.S.S.G. § 1B1.13. These reasons are classified in four

 categories: (1) the defendant’s medical condition; (2) the defendant’s age; (3) family

                                           11
Case 2:18-cr-20254-GAD-APP ECF No. 21 filed 04/17/20       PageID.323    Page 12 of 14




 circumstances, and (4) additional reasons “other than, or in combination with” the

 first three elements. Id. at cmt. n.1(A)-(D).

       Here, Coles has not provided extraordinary or compelling reasons that justify

 granting compassionate release at this time. The first element of the Section 1B1.13

 analysis, Coles’ medical condition, is the most contested aspect of his motion. In

 his original request, Coles states that he is susceptible to a severe COVID-19

 diagnosis because of his asthma. ECF No. 12, PageID.66. But in its Response, the

 Government refers to Coles’ BOP medical records and argues that there is no

 indication Coles has asthma or any other high risk condition.          ECF No. 16,

 PageID.76.

       In response to the Court’s April 11, 2020 Order, the Government provided

 Coles’ BOP medical records and Coles submitted supplemental documentation.

 While informative about the conditions at FCI Elkton generally, Coles’

 supplemental briefing failed to provide any information specific to Coles that

 demonstrates a confirmed asthma diagnosis or any other medical condition

 warranting compassionate release. The brief refers to Coles as “someone who

 suffers from asthma” once, but provides no other documentation supporting this

 assertion. ECF No. 20, PageID.187. Conversely, the BOP medical records contain

 at least four occasions where Coles denies having any respiratory problems. See

 ECF No. 19, PageID.128, 134, 156, 159.          Other district courts have granted


                                           12
Case 2:18-cr-20254-GAD-APP ECF No. 21 filed 04/17/20         PageID.324     Page 13 of 14




 compassionate release when the inmates’ medical conditions are numerous and

 severe, placing them at a higher risk for serious illness from COVID-19. See Miller,

 No. CR 16-20222-1, 2020 WL 1814084 at *4 (“The CDC also states that individuals

 with underlying medical conditions, such as a chronic lung disease, a serious heart

 condition, and liver disease, have a higher risk of severe illness . . . Miller suffers

 from all three.”); McCarthy, No. 3:17-CR-0230 (JCH), 2020 WL 1698732, at *11-

 12 (“McCarthy . . . suffers from COPD, asthma, and other lung-related ailments.

 These medical conditions are well-documented and serious, and they substantially

 increase his risk of severe illness if he contracts COVID-19.”). Coles does not meet

 the standard for the first category here.

       Additionally, Coles has not demonstrated that extraordinary and compelling

 circumstances exist for any of the three remaining categories. First, he is twenty-

 eight years old. The CDC guidance currently states that individuals who are 65 and

 older are generally at an elevated risk of severe illness with COVID-19. See Groups

 at Higher Risk for Severe Illness, Center for Disease Control and Prevention,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-

 higher-risk.html (last visited Apr. 15, 2020). Second, Coles asserts that he “has a

 home to return to and a supportive family that will do all it can to protect him.” ECF

 No. 20, PageID.210. While this may be true, this fact is not sufficient alone to justify

 compassionate release. Finally, no other reasons are presented separately or in


                                             13
Case 2:18-cr-20254-GAD-APP ECF No. 21 filed 04/17/20      PageID.325    Page 14 of 14




 conjunction with the above factors that warrant granting Coles compassionate

 release at this time.

                                  IV. CONCLUSION

       For the reasons discussed herein, the Court will DENY Defendant’s Motion

 for Compassionate Release [#12].


       IT IS SO ORDERED.



                                       s/Gershwin A. Drain__________________
                                       GERSHWIN A. DRAIN
                                       UNITED STATES DISTRICT JUDGE

 Dated: April 17, 2020



                           CERTIFICATE OF SERVICE

             Copies of this Order were served upon attorneys of record on
                 April 17, 2020, by electronic and/or ordinary mail.
                                 /s/ Teresa McGovern
                                     Case Manager




                                          14
